FILED
                            NOT FOR PUBLICATION                               MAR 18 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DERWIN SIMS, Sr.; DAVID L.                        No. 09-15484
WEBBER,
                                                  D.C. No. 2:07-cv-02517-GMS
              Plaintiffs - Appellants,

  v.                                              MEMORANDUM *

JOHN P. HAUSER; ADA HAUSER,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                       Argued and Submitted March 11, 2010
                             San Francisco, California

Before: REINHARDT and BYBEE, Circuit Judges, and GWIN, ** District Judge.

       Appellants Sims and Webber appeal the district court’s grant of summary

judgment to the Hausers. We affirm. On December 12, 2007, Appellants brought

suit in the United States District Court for the District of Arizona to enforce their

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
Arkansas judgments rendered in May and July 2003 against the Hausers. Arizona

has a four-year statute of limitations to enforce a judgment rendered outside the

state. See A RIZ. R EV. S TAT. A NN. § 12-544.

      Appellants argue that Arizona Revised Statute § 12-501 tolled the statute of

limitations until the Hausers moved to Arizona in 2004. Section 12-501 tolls the

statute of limitations during the time of a person’s absence “[w]hen a person

against whom there is a cause of action is without the state” and subsequently

“return[s] to the state.” A RIZ. R EV. S TAT. A NN. § 12-501. Appellants’

interpretation of § 12-501 fails to account for Arizona Revised Statute § 12-507,

which provides that if a person moves to the state, the four-year statute of

limitations will not apply to bar a claim until the person “has resided in [Arizona]

one year, unless barred at the time of his removal to this state by the laws of the

state or country from which he migrated.” In Bailey v. Superior Court, 694 P.2d
324 (Ariz. Ct. App. 1985), the court rejected the argument that the four-year statute

of limitations is tolled under § 12-501 until a defendant moves to Arizona. Id at

328. Rather, the court determined that when a defendant moves to Arizona, “§ 12-

507 is the applicable tolling statute.” Id; see also Monroe v. Wood, 724 P.2d 30,

32 (Ariz. 1986) (“[Section 12-507] is designed to accommodate situations wherein

a non-resident moves to Arizona.”). Appellants’ argument that their case should be


                                           2
distinguished from Bailey is not persuasive. Appellants’ judgments against the

Hausers became enforceable in May and July 2003, and under the Arizona statute

of limitations, Appellants could enforce the judgments in Arizona until May and

July 2007, respectively. Appellants brought suit several months after the statute of

limitations had run, at which time the Hausers had been in Arizona for more than

one year. Thus, the suit was barred by § 12-507.

       Appellants’ argument that the Arizona statute of limitations violates the

Equal Protection Clause of the United States Constitution is also without merit.

      AFFIRMED.




                                          3